 

Exhibit 10.1

 

Execution Version

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (the “Agreement”), dated as of March 19, 2020, by and
between IBIO, INC., a Delaware corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Fifty Million Dollars ($50,000,000) of the Company’s common stock, $0.001
par value per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)            “Accelerated Purchase Date” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, the Business Day
immediately following the applicable Purchase Date with respect to the
corresponding Regular Purchase referred to in clause (i) of the second sentence
of Section 2(b) hereof.

 

(b)            “Accelerated Purchase Floor Price” means $0.20, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Accelerated Purchase Floor Price
shall mean the lower of (i) the adjusted price and (ii) $0.20.

 

(c)            “Accelerated Purchase Minimum Price Threshold” means, with
respect to any Accelerated Purchase made pursuant to Section 2(b) hereof, any
minimum per share price threshold set forth in the applicable Accelerated
Purchase Notice.

 

(d)            “Accelerated Purchase Notice” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, an irrevocable
written notice from the Company to the Investor directing the Investor to buy a
specified Accelerated Purchase Share Amount on the applicable Accelerated
Purchase Date pursuant to Section 2(b) hereof at the applicable Accelerated
Purchase Price on the Accelerated Purchase Date for such Accelerated Purchase in
accordance with this Agreement, specifying any Accelerated Purchase Minimum
Price Threshold determined by the Company and including the Accelerated Purchase
Share Estimate.

 

(e)            “Accelerated Purchase Price” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of
(i) ninety-seven percent (97%) of the VWAP for the period beginning at 9:30:01
a.m., Eastern time, on the applicable Accelerated Purchase Date, or such other
time publicly announced by the Principal Market as the official open (or
commencement) of trading on the Principal Market on such applicable Accelerated
Purchase Date (the “Accelerated Purchase Commencement Time”), and ending at the
earliest of (A) 4:00:00 p.m., Eastern time, on such applicable Accelerated
Purchase Date, or such other time publicly announced by the Principal Market as
the official close of trading on the Principal Market on such applicable
Accelerated Purchase Date, (B) such time, from and after the Accelerated
Purchase Commencement Time for such Accelerated Purchase, that the total number
(or volume) of shares of Common Stock traded on the Principal Market has
exceeded the applicable Accelerated Purchase Share Volume Maximum, and (C) such
time, from and after the Accelerated Purchase Commencement Time for such
Accelerated Purchase, that the Sale Price has fallen below the applicable
Accelerated Purchase Minimum Price Threshold (such earliest of (i)(A),
(i)(B) and (i)(C) above, the “Accelerated Purchase Termination Time”), and
(ii) the Closing Sale Price of the Common Stock on such applicable Accelerated
Purchase Date (each to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 



 

 

 

(f)            “Accelerated Purchase Share Amount” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor in an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 300% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in clause (i) of the
second sentence of Section 2(b) hereof (subject to the Purchase Share
limitations contained in Section 2(a) hereof) and (ii) an amount equal to
(A) the Accelerated Purchase Share Percentage multiplied by (B) the total number
(or volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Accelerated Purchase Date beginning at the Accelerated
Purchase Commencement Time for such Accelerated Purchase and ending at the
Accelerated Purchase Termination Time for such Accelerated Purchase.

 

(g)            “Accelerated Purchase Share Estimate” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, a good faith estimate
by the Company of the number of Purchase Shares that the Investor shall have the
obligation to buy pursuant to the Accelerated Purchase Notice.

 

(h)            “Accelerated Purchase Share Percentage” means, with respect to
any Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent
(30%).

 

(i)            “Accelerated Purchase Share Volume Maximum” means, with respect
to an Accelerated Purchase made pursuant to Section 2(b) hereof, a number of
shares of Common Stock equal to (i) the applicable Accelerated Purchase Share
Amount to be purchased by the Investor pursuant to the applicable Accelerated
Purchase Notice for such Accelerated Purchase, divided by (ii) the Accelerated
Purchase Share Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(j)            “Additional Accelerated Purchase Date” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the
Business Day (i) that is the Accelerated Purchase Date with respect to the
corresponding Accelerated Purchase referred to in Section 2(b) hereof and
(ii) on which the Investor receives, prior to 1:00 p.m., Eastern time, on such
Business Day, a valid Additional Accelerated Purchase Notice for such Additional
Accelerated Purchase in accordance with this Agreement.

 

(k)            “Additional Accelerated Purchase Minimum Price Threshold” means,
with respect to an Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, any minimum per share price threshold set forth in the
applicable Additional Accelerated Purchase Notice.

 

(l)            “Additional Accelerated Purchase Notice” means, with respect to
an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the applicable Additional Accelerated Purchase Share Amount
at the Additional Accelerated Purchase Price for such Additional Accelerated
Purchase in accordance with this Agreement, specifying any Additional
Accelerated Purchase Minimum Price Threshold determined by the Company and
including the Accelerated Purchase Share Estimate.

 



2

 

 

(m)            “Additional Accelerated Purchase Price” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the lower
of (i) ninety-seven percent (97%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in Section 2(b) hereof on such
Additional Accelerated Purchase Date, (B) the applicable Additional Accelerated
Purchase Termination Time with respect to the most recently completed prior
Additional Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by the Principal Market as the official close of trading
on the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that the total number (or volume) of
shares of Common Stock traded on the Principal Market has exceeded the
applicable Additional Accelerated Purchase Share Volume Maximum, and (Z) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (each to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(n)            “Additional Accelerated Purchase Share Amount” means, with
respect to an Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, the number of Purchase Shares directed by the Company to be
purchased by the Investor on an Additional Accelerated Purchase Notice, which
number of Purchase Shares shall not exceed the lesser of (i) 300% of the number
of Purchase Shares directed by the Company to be purchased by the Investor
pursuant to the corresponding Regular Purchase Notice for the corresponding
Regular Purchase referred to in clause (i) of the second sentence of
Section 2(c) hereof (subject to the Purchase Share limitations contained in
Section 2(a) hereof) and (ii) an amount equal to (A) the Additional Accelerated
Purchase Share Percentage multiplied by (B) the total number (or volume) of
shares of Common Stock traded on the Principal Market during the period on the
applicable Additional Accelerated Purchase Date beginning at the Additional
Accelerated Purchase Commencement Time for such Additional Accelerated Purchase
and ending at the Additional Accelerated Purchase Termination Time for such
Additional Accelerated Purchase.

 

(o)            “Additional Accelerated Purchase Share Estimate” means, with
respect to any Accelerated Purchase made pursuant to Section 2(c) hereof, a good
faith estimate by the Company of the number of Purchase Shares that the Investor
shall have the obligation to buy pursuant to the Accelerated Purchase Notice.

 

(p)            “Additional Accelerated Purchase Share Percentage” means, with
respect to an Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, thirty percent (30%).

 

(q)            “Additional Accelerated Purchase Share Volume Maximum” means,
with respect to an Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, a number of shares of Common Stock equal to (i) the
applicable Additional Accelerated Purchase Share Amount properly directed by the
Company to be purchased by the Investor pursuant to the applicable Additional
Accelerated Purchase Notice for such Additional Accelerated Purchase, divided by
(ii) the Additional Accelerated Purchase Share Percentage (to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, or other similar transaction).

 



3

 

 

(r)            “Alternate Adjusted Regular Purchase Share Limit” means, with
respect to a Regular Purchase made pursuant to Section 2(a) hereof, the maximum
number of Purchase Shares which, taking into account the applicable per share
Purchase Price therefor calculated in accordance with this Agreement, would
enable the Company to deliver to the Investor, on the applicable Purchase Date
for such Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal
to, or as closely approximating without exceeding, One Hundred Fifty Thousand
Dollars ($150,000).

 

(s)            “Available Amount” means, initially, Fifty Million Dollars
($50,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.

 

(t)            “Bankruptcy Law” means Title 11, U.S. Code, or any similar
federal or state law for the relief of debtors.

 

(u)            “Base Prospectus” means the Company’s final base prospectus,
dated March 19, 2020, a preliminary form of which is included in the
Registration Statement, including the documents incorporated by reference
therein, or any final base prospectus in any Registration Statement filed after
the date hereof to cover the sales of the Securities.

 

(v)            “Business Day” means any day on which the Principal Market is
open for trading, including any day on which the Principal Market is open for
trading for a period of time less than the customary time.

 

(w)            “Closing Sale Price” means, for any security as of any date, the
last closing sale price for such security on the Principal Market as reported by
the Principal Market.

 

(x)            “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; or (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession.

 

(y)            “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 



4

 

 

(z)            “DTC” means The Depository Trust Company, or any successor
performing substantially the same function for the Company.

 

(aa)          “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

(bb)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(cc)          “Floor Price” means $0.20, which shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction and, effective upon the consummation of

any such reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction, the Floor Price shall mean the lower of (i) the
adjusted price and (ii) $0.20.

 

(dd)          “Fully Adjusted Regular Purchase Share Limit” means, following any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(a) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment with respect to such reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction.

 

(ee)          “Initial Prospectus Supplement” means the prospectus supplement to
the Base Prospectus complying with Rule 424(b) under the Securities Act that is
filed with the SEC and delivered by the Company to the Investor upon the
execution and delivery of this Agreement in accordance with Section 5(a),
including the documents incorporated by reference therein.

 

(ff)          “Material Adverse Effect” means any material adverse effect on
(i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, other than any material adverse effect that
resulted exclusively from (A) any change in the United States or foreign
economies or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, other acts of God, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing as of the date hereof, (D) any action taken by the Investor, its
affiliates or its or their successors and assigns with respect to the
transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (F) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.

 

(gg)          “Maturity Date” means the first day of the month immediately
following the thirty-six (36) month anniversary of the Commencement Date.

 

(hh)          “PEA Period” means the period commencing at 9:30 a.m., Eastern
time, on the fifth (5th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement (as defined herein) or a
New Registration Statement (as such term is defined in the Registration Rights
Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).

 



5

 

 

(ii)            “Person” means an individual or entity including but not limited
to any limited liability company, a partnership, a joint venture, a corporation,
a trust, an unincorporated organization and a government or any department or
agency thereof.

 

(jj)          “Principal Market” means the NYSE American (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on The NASDAQ Capital Market,
The NASDAQ Global Market, The NASDAQ Global Select Market, the New York Stock
Exchange, the NYSE Arca, the OTC Bulletin Board, or the OTCQB or the OTCQX
operated by the OTC Markets Group, Inc. (or any nationally recognized successor
to any of the foregoing), then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded.

 

(kk)          “Prospectus” means the Base Prospectus, as supplemented by any
Prospectus Supplement (including the Initial Prospectus Supplement), including
the documents and information incorporated by reference therein.

 

(ll)          “Prospectus Supplement” means any prospectus supplement to the
Base Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

 

(mm)          “Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Accelerated Purchase made hereunder, as
applicable, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.

 

(nn)          “Purchase Date” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor
receives, after 4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time,
of such Business Day, a valid Regular Purchase Notice that the Investor is to
buy Purchase Shares pursuant to Section 2(a) hereof.

 

(oo)          “Purchase Notice” means a Regular Purchase Notice, an Accelerated
Purchase Notice or an Additional Accelerated Purchase Notice with respect to any
Regular Purchase, Accelerated Purchase or Additional Accelerated Purchase,
respectively.

 

(pp)          “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the lower of: (i) the lowest Sale Price of the
Common Stock on the applicable Purchase Date and (ii) the arithmetic average of
the three (3) lowest Closing Sale Prices for the Common Stock during the ten
(10) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement).

 

(qq)          “Registration Rights Agreement” means that certain Registration
Rights Agreement, of even date herewith between the Company and the Investor.

 

(rr)          “Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

 



6

 

 

(ss)          “Regular Purchase Notice” means, with respect to any Regular
Purchase pursuant to Section 2(a) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy such applicable amount of
Purchase Shares at the applicable Purchase Price as specified by the Company
therein on the applicable Purchase Date for such Regular Purchase.

 

(tt)          “Sale Price” means any trade price for the shares of Common Stock
on the Principal Market as reported by the Principal Market.

 

(uu)         “SEC” means the U.S. Securities and Exchange Commission.

 

(vv)         “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.

 

(ww)        “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(xx)          “Subsidiary” means any Person the Company wholly-owns or controls,
or in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

 

(yy)         “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(zz)          “Transfer Agent” means Continental Stock Transfer & Trust Company,
or such other Person who is then serving as the transfer agent for the Company
in respect of the Common Stock.

 

(aaa)       “VWAP” means in respect of an applicable Accelerated Purchase Date
and an Additional Accelerated Purchase Date, as applicable, the volume weighted
average price of the Common Stock on the Principal Market, as reported on the
Principal Market or by another reputable source such as Bloomberg, L.P.

 

2.PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)            Commencement of Regular Sales of Common Stock. Upon the
satisfaction of the conditions set forth in Sections 7 and 8 hereof (the
“Commencement” and the date of satisfaction of such conditions the “Commencement
Date”) and thereafter, the Company shall have the right, but not the obligation,
to direct the Investor, by its delivery to the Investor of a Regular Purchase
Notice from time to time, to purchase up to One Million (1,000,000) Purchase
Shares (such maximum number of Purchase Shares, as may be adjusted from time to
time, the “Regular Purchase Share Limit”), at the Purchase Price on the Purchase
Date, provided that the Closing Sale Price of the Common Stock is not below the
Floor Price on the Purchase Date (each such purchase a “Regular Purchase”);
provided, however, that if, the Fully Adjusted Regular Purchase Share Limit then
in effect would preclude the Company from delivering to the Investor a Regular
Purchase Notice hereunder for a Purchase Amount equal to or greater than the
Alternate Adjusted Regular Purchase Share Limit, the Alternate Adjusted Regular
Purchase Share Limit shall apply in lieu of the Fully Adjusted Regular Purchase
Share Limit; provided, further, however, that the Investor’s committed
obligation under any single Regular Purchase, other than any Regular Purchase
with respect to which an Alternate Adjusted Regular Purchase Share Limit shall
apply, shall not exceed Five Million Dollars ($5,000,000) and provided, further,
however, that the parties may mutually agree to increase the Regular Purchase
Share Limit for any Regular Purchase to up to Three Million Five Hundred
Thousand (3,500,000) shares. The Company may deliver multiple Regular Purchase
Notices to the Investor in a day as often as every Business Day, so long as
Purchase Shares for all prior Regular Purchases, Accelerated Purchases and
Additional Accelerated Purchases, including, without limitation, those that have
been effected on the same Business Day as the applicable Purchase Date, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement. Notwithstanding the foregoing, the Company shall not deliver a
Regular Purchase Notice to the Investor during the PEA Period.

 



7

 

 

(b)            Accelerated Purchases. Subject to the terms and conditions of
this Agreement, beginning on the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(a) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”); provided, however, that the Investor shall not be required to buy a
number of Purchase Shares in an Accelerated Purchase that exceeds the
Accelerated Purchase Share Estimate. The Company may deliver an Accelerated
Purchase Notice to the Investor only on a Purchase Date on which (i) the Company
also properly submitted a Regular Purchase Notice providing for a Regular
Purchase of a number of Purchase Shares not less than the Regular Purchase Share
Limit then in effect on such Purchase Date in accordance with this Agreement,
(ii) if all Purchase Shares subject to all prior Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases, including, without limitation,
those that have been effected on the same Business Day as the applicable
Accelerated Purchase Date with respect to which the applicable Accelerated
Purchase relates, have theretofore been received by the Investor as DWAC Shares
in accordance with this Agreement and (iii) the Closing Sale Price of the Common
Stock is not less than the Accelerated Purchase Floor Price; provided, further,
however, that the parties may mutually agree to increase the Accelerated
Purchase Share Amount on any Accelerated Purchase Date at the applicable
Accelerated Purchase Price. Each Accelerated Purchase Notice must be accompanied
by the Accelerated Purchase Share Estimate for such Accelerated Purchase, and
such Accelerated Purchase Notice shall be void ab initio to the extent of the
amount by which the number of Purchase Shares set forth in such Accelerated
Purchase Notice exceeds the number of Purchase Shares set forth in the
Accelerated Purchase Share Estimate. The Investor shall immediately return to
the Company such number of Purchase Shares issued pursuant to the Accelerated
Purchase Share Estimate that exceeds the Accelerated Purchase Share Amount.
Within one (1) Business Day after each Accelerated Purchase Date, the
Accelerated Purchase Share Amount and the applicable Accelerated Purchase Price
shall be set forth on a confirmation of the Accelerated Purchase to be provided
to the Company by the Investor (an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices during the PEA Period.

 

(c)            Additional Accelerated Purchases.  Subject to the terms and
conditions of this Agreement, beginning one (1) Business Day following the
Commencement Date and thereafter, in addition to purchases of Purchase Shares as
described in Section 2(a) and Section 2(b) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its timely
delivery to the Investor of an Additional Accelerated Purchase Notice on an
Additional Accelerated Purchase Date in accordance with this Agreement, to
purchase the applicable Additional Accelerated Purchase Share Amount at the
applicable Additional Accelerated Purchase Price therefor in accordance with
this Agreement (each such purchase, an “Additional Accelerated Purchase”);
provided, however, that the Investor shall not be required to buy a number of
Purchase Shares in an Additional Accelerated Purchase that exceeds the
Additional Accelerated Purchase Share Estimate. The Company may deliver multiple
Additional Accelerated Purchase Notices to the Investor on an Additional
Accelerated Purchase Date; provided, however, that the Company may deliver an
Additional Accelerated Purchase Notice to the Investor only (i) on a Business
Day that is also the Accelerated Purchase Date for an Accelerated Purchase with
respect to which the Company properly submitted to the Investor an Accelerated
Purchase Notice in accordance with this Agreement on the applicable Purchase
Date for a Regular Purchase of a number of Purchase Shares not less than the
Regular Purchase Share Limit then in effect in accordance with this Agreement
and (ii) if all Purchase Shares subject to all prior Regular Purchases,
Accelerated Purchases and Additional Accelerated Purchases, including, without
limitation, those that have been effected on the same Business Day as the
applicable Additional Accelerated Purchase Date with respect to which the
applicable Additional Accelerated Purchase relates, have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement and
provided, further, however, that the parties may mutually agree to increase the
Additional Accelerated Purchase Share Amount applicable to any Accelerated
Purchase, and all of the Purchase Shares subject to such increased Accelerated
Purchase shall be purchased by the Investor at the Accelerated Purchase Price
for such increased Accelerated Purchase in accordance with this Agreement. Each
Additional Accelerated Purchase Notice must be accompanied by the Additional
Accelerated Purchase Share Estimate for such Additional Accelerated Purchase,
and such Additional Accelerated Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Additional Accelerated Purchase Notice exceeds the number of Purchase Shares set
forth in the Additional Accelerated Purchase Share Estimate. The Investor shall
immediately return to the Company such number of Purchase Shares issued pursuant
to the Additional Accelerated Purchase Share Estimate that exceeds the
Accelerated Purchase Share Amount. Within one (1) Business Day after each
Additional Accelerated Purchase Date, the Additional Accelerated Purchase Share
Amount and the applicable Additional Accelerated Purchase Price shall be set
forth on a confirmation of the Additional Accelerated Purchase to be provided to
the Company by the Investor (an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Additional
Accelerated Purchase Notices during the PEA Period.

 



8

 

 

(d)            Payment for Purchase Shares.    For each Regular Purchase, each
Accelerated Purchase and each Additional Accelerated Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Accelerated Purchase and Additional Accelerated Purchase, respectively, as
full payment for such Purchase Shares via wire transfer of immediately available
funds on the third Business Day following the date that the Investor receives
such Purchase Shares. If the Company or the Transfer Agent shall fail for any
reason or for no reason to electronically transfer any Purchase Shares as DWAC
Shares submitted by the Investor or its agent with respect to any Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase (as
applicable) within three (3) Business Days following the receipt by the Company
of the Purchase Price, Accelerated Purchase Price or Additional Accelerated
Purchase Price, respectively, therefor in compliance with this Section 2(d), and
if on or after such Business Day the Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of such Purchase Shares that the Investor anticipated
receiving from the Company in respect of such Regular Purchase, Accelerated
Purchase or Additional Accelerated Purchase (as applicable), then the Company
shall, within three (3) Business Days after the Investor’s request, either
(i) pay cash to the Investor in an amount equal to the Investor’s total purchase
price (including customary brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Cover Price”), at which point the Company’s
obligation to deliver such Purchase Shares as DWAC Shares shall terminate, or
(ii) promptly honor its obligation to deliver to the Investor such Purchase
Shares as DWAC Shares and pay cash to the Investor in an amount equal to the
excess (if any) of the Cover Price over the total Purchase Amount paid by the
Investor pursuant to this Agreement for all of the Purchase Shares to be
purchased by the Investor in connection with such purchases.  The Company shall
not issue any fraction of a share of Common Stock upon any Regular Purchase,
Accelerated Purchase or Additional Accelerated Purchase.  If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up or down to the nearest
whole share. All payments made under this Agreement shall be made in lawful
money of the United States of America or wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.

 



9

 

 

(e)            Compliance with Rules of the Principal Market.

 

(i)            Exchange Cap. Subject to Section 2(e)(ii) below, the Company
shall not issue or sell any shares of Common Stock pursuant to this Agreement,
and the Investor shall not purchase or acquire any shares of Common Stock
pursuant to this Agreement, to the extent that after giving effect thereto, the
aggregate number of shares of Common Stock that would be issued pursuant to this
Agreement and the transactions contemplated hereby would exceed 20,288,840
shares of Common Stock (which number of shares shall be reduced, on a
share-for-share basis, by the number of shares of Common Stock issued or
issuable pursuant to any transaction or series of transactions that may be
aggregated with the transactions contemplated by this Agreement under applicable
rules of the NYSE American or any other Principal Market on which the Common
Stock may be listed or quoted) (the “Exchange Cap”), unless and until the
Company elects to solicit stockholder approval of the issuance of Common Stock
as contemplated by this Agreement and the stockholders of the Company have in
fact approved such issuance in accordance with the applicable rules and
regulations of the NYSE American, any other Principal Market on which the Common
Stock may be listed or quoted, and the Company’s Certificate of Incorporation,
as amended (the “Certificate of Incorporation”), and the Company’s Amended and
Restated Bylaws, as amended (the “Bylaws”). For the avoidance of doubt, the
Company may, but shall be under no obligation to, request its stockholders to
approve the issuance of Common Stock as contemplated by this Agreement;
provided, that if stockholder approval is not obtained in accordance with this
Section 2(e)(i), the Exchange Cap shall be applicable for all purposes of this
Agreement and the transactions contemplated hereby at all times during the term
of this Agreement (except as set forth in Section 2(e)(ii) below).

 

(ii)            At-Market Transaction. Notwithstanding Section 2(e)(i) above and
subject to the prior approval of the NYSE American or any other Principal Market
on which the Common Stock may be listed or quoted (to the extent required), the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that the issuances and
sales of Common Stock pursuant to this Agreement are deemed to be at a price
equal to or in excess of the greater of book or market value of the Common Stock
as calculated in accordance with the applicable rules of the NYSE American or
any other Principal Market on which the Common Stock may be listed or quoted (it
being hereby acknowledged and agreed that the Exchange Cap shall be applicable
for all purposes of this Agreement and the transactions contemplated hereby at
all other times during the term of this Agreement, unless the stockholder
approval referred to in Section 2(e)(i) is obtained).

 

(iii)            General. The Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in (A) a violation of the Securities Act or (B) a breach of the rules and
regulations of the NYSE American or any other Principal Market on which the
Common Stock may be listed or quoted. The provisions of this Section 2(f) shall
be implemented in a manner otherwise than in strict conformity with the terms
hereof only if necessary to ensure compliance with the Securities Act and the
rules and regulations of NYSE American or any other the Principal Market on
which the Common Stock may be listed or quoted.

 

(f)            Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one (1) Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

 



10

 

 

(g)            Excess Share Limitation. If the Company delivers any Purchase
Notice for a Purchase Amount in excess of the limitations contained in this
Section 2, such Purchase Notice shall be void ab initio to the extent of the
amount by which the number of Purchase Shares set forth in such Purchase Notice
exceeds the number of Purchase Shares which the Company is permitted to include
in such Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Purchase
Notice; provided, however, that the Investor shall remain obligated to purchase
the number of Purchase Shares which the Company is permitted to include in such
Purchase Notice.

 

(h)            Adjustments for Shares. All share-related numbers contained in
this Section 2, and the Regular Purchase Share Limit, shall be adjusted to take
into account any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction effected with respect to the Common Stock
except as specifically stated herein.

 

3.INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)            Accredited Investor Status. The Investor is an “accredited
investor” as that term is defined in Rule 501(a)(3) of Regulation D promulgated
under the Securities Act.

 

(b)            Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor
acknowledges and agrees that neither the Company nor any of its Subsidiaries
makes or has made any representations or warranties with respect to the
transactions contemplated hereby, other than those specifically set forth in
Section 4 hereof.

 

(c)            No Governmental Review. The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(d)            Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 



11

 

 

(e)            Residency. The Investor is a resident of the State of Illinois.

 

(f)            No Short Selling. The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) “short sale” (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor, except as set forth in the
disclosure schedules attached hereto, which exceptions shall be deemed to be a
part of the representations and warranties made hereunder, that as of the date
hereof and as of the Commencement Date:

 

(a)            Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any Subsidiary is in violation or
default of any of the provisions of its respective certificate or articles of
formation or incorporation, bylaws or other organizational or charter
documents.  Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to result in a Material Adverse Effect, and no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
The Company has no Subsidiaries except as set forth on Exhibit 21 to the
Company’s Annual Report on Form 10-K for the year ended June 30, 2019.

 

(b)            Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Transaction Documents,
and to issue the Securities in accordance with the terms hereof and thereof,
(ii) the execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation, the issuance of the Commitment Shares (as defined
below in Section 5(e)) and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or any committee thereof, or its
stockholders (except as set forth in Section 2(e) hereof), (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies. The Board of Directors of the Company has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit B
attached hereto to authorize this Agreement and the transactions contemplated
hereby. The Signing Resolutions are valid, in full force and effect and have not
been modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company. Except as set forth in this Agreement, no other approvals or
consents of the Company’s Board of Directors, any other authorized committee
thereof, and/or stockholders is necessary under applicable laws and the
Company’s Certificate of Incorporation and/or Bylaws to authorize the execution
and delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.

 



12

 

 

(c)            Capitalization. As of the date hereof, the authorized capital
stock of the Company is set forth in the SEC Documents (as defined below).
Except as disclosed in the Registration Statement or the SEC Documents, (i) no
shares of the Company's capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Company's Certificate of Incorporation and the Company's
Bylaws, as amended and restated, each as in effect on the date hereof, and
summaries of the terms of all securities convertible into or exercisable for
Common Stock, if any, and copies of any documents containing the material rights
of the holders thereof in respect thereto.

 

(d)            Issuance of Securities. Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon issuance in accordance with the terms
and conditions of this Agreement, the Commitment Shares (as defined below in
Section 5(e)) shall be validly issued, fully paid and nonassessable and free
from all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. 20,288,840 shares
of Common Stock have been duly authorized and reserved for issuance upon
purchase under this Agreement as Purchase Shares.

 



13

 

 

(e)            No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Purchase Shares and the Commitment
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights

of any outstanding series of preferred stock of the Company or the Bylaws or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company) or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, except in
the case of conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations under clause (ii), which would not reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments that would not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance,
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate would not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth elsewhere in this Agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date.

 

(f)            SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve months preceding the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Documents”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Documents prior to the expiration of
any such extension.  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable. None of the SEC Documents, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements (i) have been prepared
in accordance with United States generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and (ii) fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. Except as publicly available through the SEC’s
Electronic Data Gathering, Analysis, and Retrieval system (EDGAR) or in
connection with a confidential treatment request submitted to the SEC, the
Company has received no notices or correspondence from the SEC for the one year
preceding the date hereof other than SEC comment letters relating to the
Company’s filings under the Exchange Act and the Securities Act. There are no
“open” SEC comments. To the Company’s knowledge, the SEC has not commenced any
enforcement proceedings against the Company or any of its Subsidiaries.

 



14

 

 

(g)            Absence of Certain Changes. Except as disclosed in the
Registration Statement or the SEC Documents, since June 30, 2019, there has been
no material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries. The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

 

(h)            Absence of Litigation. Except as disclosed in the Registration
Statement or the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company's Subsidiaries or any of the Company's or the
Company's Subsidiaries' officers or directors in their capacities as such, which
would reasonably be expected to have a Material Adverse Effect.

 

(i)            Acknowledgment Regarding Investor’s Status. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)            No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

 

(k)            Intellectual Property Rights. Except as disclosed in the
Registration Statement or the SEC Documents, the Company and its Subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and there
is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

 

(l)            Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 



15

 

 

(m)            Title The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(n)            Insurance. The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

(o)            Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted, and neither the Company nor any
such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such material certificate, authorization or
permit.

 

(p)            Tax Status. The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q)            Transactions With Affiliates. Except as disclosed in the SEC
Documents, to the Company’s knowledge, none of the Company’s stockholders,
officers or directors or any family member or affiliate of any of the foregoing,
has either directly or indirectly an interest in, or is a party to, any
transaction that would be required to be disclosed as a related party
transaction pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 



16

 

 

(r)            Application of Takeover Protections. The Company and its Board of
Directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

 

(s)            Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Registration Statement or the SEC Documents.   The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, including the disclosure schedules to this Agreement, taken as a whole,
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement taken as a
whole did not as of their issue date contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that the Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

(t)            Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 



17

 

 

(u)            Registration Statement. The Company has prepared and filed with
the SEC in accordance with the provisions of the Securities Act the Registration
Statement. The Registration Statement was declared effective by order of the SEC
on March 19, 2020. The Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Securities thereunder, and
the Company has not received any written notice that the SEC has issued or
intends to issue a stop order or other similar order with respect to the
Registration Statement or the Prospectus or that the SEC otherwise has
(i) suspended or withdrawn the effectiveness of the Registration Statement or
(ii) issued any order preventing or suspending the use of the Prospectus or any
Prospectus Supplement, in either case, either temporarily or permanently or
intends or has threatened in writing to do so. The “Plan of Distribution”
section of the Prospectus permits the issuance of the Securities hereunder. At
the time the Registration Statement and any amendments thereto became effective,
at the date of this Agreement and at each deemed effective date thereof pursuant
to Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement without
reliance on General Instruction I.B.6. of Form S-3, and the SEC has not notified
the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) of the Securities Act. The Registration
Statement, as of its effective date, meets the requirements set forth in
Rule 415(a)(1)(x) pursuant to the Securities Act. The Company has not been since
June 30, and currently is not, an Ineligible Issuer (as defined in Rule 405 of
the Exchange Act). The Company has not distributed any offering material in
connection with the offering and sale of any of the Securities, and, until the
Investor does not hold any of the Securities, shall not distribute any offering
material in connection with the offering and sale of any of the Securities, to
or by the Investor, in each case, other than the Registration Statement or any
amendment thereto, the Prospectus or any Prospectus Supplement required pursuant
to applicable law or the Transaction Documents. The Company has not made, and
agrees that unless it obtains the prior written consent of the Investor it will
not make, an offer relating to the Securities that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act. The Company
shall comply with the requirements of Rules 164 and 433 under the Securities Act
applicable to any such free writing prospectus consented to by the Investor,
including in respect of timely filing with the SEC, legending and record
keeping. The offering of the Securities pursuant to this Agreement qualifies for
the exemption from the filing requirements of Rule 5110 of the FINRA afforded by
FINRA Rule 5110(b)(7)(C)(i).

 

(v)            DTC Eligibility. The Company, through the Transfer Agent,
currently participates in the DTC Fast Automated Securities Transfer (FAST)
Program and the Common Stock can be transferred electronically to third parties
via the DTC Fast Automated Securities Transfer (FAST) Program.

 

(w)            Sarbanes-Oxley. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, which are applicable
to it as of the date hereof.

 

(x)            Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this
Section 4(x) that may be due in connection with the transactions contemplated by
the Transaction Documents.

 

(y)            Investment Company. The Company is not required to be registered
as, and immediately after receipt of payment for the Securities will not be
required to be registered as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(z)            Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock pursuant to the
Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. Except as disclosed in
the SEC Documents, the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from any Person to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Market. Except as disclosed in the SEC Documents, the Company has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

 



18

 

 

(aa)          Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(bb)          No Market Manipulation. The Company has not, and to its knowledge
no Person acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(cc)          Shell Company Status. The Company is not currently, and has never
been, an issuer identified in Rule 144(i)(1) under the Securities Act.

 

5.COVENANTS.

 

(a)            Filing of Current Report and Initial Prospectus Supplement. The
Company agrees that it shall, within the time required under the Exchange Act,
file with the SEC a current report on Form 8-K relating to the transactions
contemplated by, and describing the material terms and conditions of, the
Transaction Documents (the “Current Report”). The Company further agrees that it
shall, within the time required under Rule 424(b) under the Securities Act, file
with the SEC the Initial Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act specifically relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents,
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rule 430B under the Securities Act, and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Registration Statement and the Prospectus as of
the date of the Initial Prospectus Supplement, including, without limitation,
information required to be disclosed in the section captioned “Plan of
Distribution” in the Prospectus. The Investor acknowledges that it will be
identified in the Initial Prospectus Supplement as an underwriter within the
meaning of Section 2(a)(11) of the Securities Act. The Company shall permit the
Investor to review and comment upon the Current Report and the Initial
Prospectus Supplement at least two (2) Business Days prior to their filing with
the SEC, the Company shall give due consideration to all such comments, and the
Company shall not file the Current Report or the Initial Prospectus Supplement
with the SEC in a form to which the Investor reasonably objects. The Investor
shall use its reasonable best efforts to comment upon the Current Report and the
Initial Prospectus Supplement within one (1) Business Day from the date the
Investor receives the final pre-filing draft version thereof from the Company.
The Investor shall furnish to the Company such information regarding itself, the
Securities held by it and the intended method of distribution thereof, including
any arrangement between the Investor and any other Person relating to the sale
or distribution of the Securities, as shall be reasonably requested by the
Company in connection with the preparation and filing of the Current Report and
the Initial Prospectus Supplement, and shall otherwise cooperate with the
Company as reasonably requested by the Company in connection with the
preparation and filing of the Current Report and the Initial Prospectus
Supplement with the SEC.

 

(b)            Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
all Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

 



19

 

 

(c)            Listing/DTC. To the extent applicable, the Company shall promptly
secure the listing of all of the Purchase Shares and Commitment Shares to be
issued to the Investor hereunder on the Principal Market (subject to official
notice of issuance) and upon each other national securities exchange or
automated quotation system, if any, upon which the Common Stock is then listed,
and shall use commercially reasonable efforts to maintain, so long as any shares
of Common Stock shall be so listed, such listing of all such Securities from
time to time issuable hereunder. The Company shall maintain the listing of the
Common Stock on the Principal Market and shall comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from the Principal
Market regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not be required
to provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC under the Exchange Act (including on Form 8-K) or the Securities
Act. The Company shall pay all fees and expenses in connection with satisfying
its obligations under this Section 5(c). The Company shall take all action
necessary to ensure that its Common Stock can be transferred electronically as
DWAC Shares.

 

(d)            Prohibition of Short Sales and Hedging Transactions. The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e)            Issuance of Commitment Shares. In consideration for the
Investor’s execution and delivery of this Agreement, the Company shall cause to
be issued to the Investor a total of 815,827 shares of Common Stock (the
“Commitment Shares”) and shall deliver to the Transfer Agent the Irrevocable
Transfer Agent Instructions with respect to the issuance of such Commitment
Shares. For the avoidance of doubt, all of the Commitment Shares shall be fully
earned as of the date of this Agreement, whether or not the Commencement shall
occur or any Purchase Shares are purchased by the Investor under this Agreement
and irrespective of any subsequent termination of this Agreement.

 



20

 

 

(f)            Due Diligence; Non-Public Information. The Investor shall have
the right, from time to time as the Investor may reasonably deem appropriate,
and upon reasonable advance notice to the Company, to perform reasonable due
diligence on the Company during normal business hours. The Company and its
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor's due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby in
full compliance with applicable securities laws. Each party hereto acknowledges
that the Confidential Information shall remain the property of the disclosing
party and agrees that it shall take all reasonable measures to protect the
secrecy of any Confidential Information disclosed by the other party. The
receiving party may disclose Confidential Information to the extent such
information is required to be disclosed by law, regulation or order of a court
of competent jurisdiction or regulatory authority, provided that the receiving
party shall promptly notify the disclosing party when such requirement to
disclose arises, and shall cooperate with the disclosing party so as to enable
the disclosing party to: (i) seek an appropriate protective order; and (ii) make
any applicable claim of confidentiality in respect of such Confidential
Information; and provided, further, that the receiving party shall disclose
Confidential Information only to the extent required by the protective order or
other similar order, if such an order is obtained, and, if no such order is
obtained, the receiving party shall disclose only the minimum amount of such
Confidential Information required to be disclosed in order to comply with the
applicable law, regulation or order. In addition, any such Confidential
Information disclosed pursuant to this section shall continue to be deemed
Confidential Information. Notwithstanding anything in this Agreement to the
contrary, the Company and the Investor agree that neither the Company nor any
other Person acting on its behalf shall provide the Investor or its agents or
counsel with any information that constitutes or may reasonably be considered to
constitute material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf (as determined in the reasonable good faith
judgment of the Investor), in addition to any other remedy provided herein or in
the other Transaction Documents, if the Investor is holding any Securities at
the time of the disclosure of such material non-public information, the Investor
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company; provided the Investor
shall have first provided notice to the Company that it believes it has received
information that constitutes material, non-public information, the Company shall
have at least 24 hours to either publicly disclose such material, non-public
information or to demonstrate to the Investor that such information does not
constitute material, non-public information, prior to any such disclosure by the
Investor, and the Company shall have failed to publicly disclose such material,
non-public information or to demonstrate to the Investor that such information
does not constitute material, non-public information within such time period.
The Investor shall not have any liability to the Company, any of its
Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.

 

(g)            Purchase Records. The Investor and the Company shall each
maintain records showing the remaining Available Amount at any given time and
the dates and Purchase Amounts for each Regular Purchase, Accelerated Purchase
and Additional Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

 

(h)            Taxes. The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Investor made under this Agreement.

 



21

 

 

(i)            Effective Registration Statement; Current Prospectus; Securities
Law Compliance. The Company shall use its commercially reasonable efforts to
keep the Registration Statement effective pursuant to Rule 415 promulgated under
the Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale by the Investor, at all times until
the earlier of (i) the date on which the Investor shall have sold all the
Securities and no Available Amount remains under this Agreement and (ii) 180
days following the earlier of termination of this Agreement and the Maturity
Date (the “Registration Period”). Without limiting the generality of the
foregoing, during the Registration Period, the Company shall (a) take all action
necessary to cause the Common Stock to continue to be registered as a class of
securities under Sections 12(b) or 12(g) of the Exchange Act, shall comply with
its reporting and filing obligations under the Exchange Act, and shall not take
any action or file any document (whether or not permitted by the Exchange Act)
to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under the Exchange Act, and (b) prepare and
file with the SEC, at the Company’s expense, such amendments (including, without
limitation, post-effective amendments) to the Registration Statement and such
Prospectus Supplements pursuant to Rule 424(b) under the Securities Act, in each
case, as may be necessary to keep the Registration Statement effective pursuant
to Rule 415 promulgated under the Securities Act, and to keep the Registration
Statement and the Prospectus current and available for issuances and sales of
all of the Securities by the Company to the Investor, and for the resale of all
of the Securities by the Investor, at all times during the Registration Period
(it being hereby acknowledged and agreed that the Company shall prepare and file
with the SEC, at the Company’s expense, immediately prior to the third
anniversary of the initial effective date of the Registration Statement (the
“Renewal Date”), a new Registration Statement relating to the Securities, in a
form satisfactory to the Investor and its counsel, and the Company shall use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective within 180 days after the Renewal Date unless the
Registration Period has lapsed). The Investor shall furnish to the Company such
information regarding itself, the Securities held by it and the intended method
of distribution thereof as shall be reasonably requested by the Company in
connection with the preparation and filing of any such amendment to the
Registration Statement (or new Registration Statement) or any such Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
such amendment to the Registration Statement (or new Registration Statement) or
any such Prospectus Supplement. The Company shall comply with all applicable
federal, state and foreign securities laws in connection with the offer,
issuance and sale of the Securities contemplated by the Transaction Documents.
Without limiting the generality of the foregoing, neither the Company nor any of
its officers, directors or affiliates acting on the Company’s behalf will take,
directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company, or which would reasonably
be expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.

 

(j)            Stop Orders. The Company shall advise the Investor promptly (but
in no event later than 24 hours) and shall confirm such advice in writing:
(i) of the Company’s receipt of notice of any request by the SEC for amendment
of or a supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information with respect thereto; (ii) of the
Company’s receipt of notice of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
Company’s receipt of any notification of the suspension of qualification of the
Securities for offering or sale in any jurisdiction or the initiation or
contemplated initiation of any proceeding for such purpose; and (iii) of the
Company becoming aware of the happening of any event which makes any statement
of a material fact made in the Registration Statement, the Prospectus or any
Prospectus Supplement untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Prospectus Supplement in order to state a material fact
required by the Securities Act to be stated therein or necessary in order to
make the statements then made therein (in the case of the Prospectus or any
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other law. The Company shall not be required to disclose
to the Investor the substance or specific reasons of any of the events set forth
in clauses (i) through (iii) of the immediately preceding sentence, but rather,
shall only be required to disclose that the event has occurred. The Company
shall not deliver to the Investor any Regular Purchase Notice, Accelerated
Purchase Notice or Additional Accelerated Purchase Notice, and the Investor
shall not be obligated to purchase any shares of Common Stock under this
Agreement, during the continuation or pendency of any of the foregoing events.
If at any time the SEC shall issue any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, the Company shall use commercially
reasonable efforts to obtain the withdrawal of such order at the earliest
possible time. The Company shall furnish to the Investor, without charge, a copy
of any correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to the Registration Statement or the Prospectus, as the
case may be.

 



22

 

 

 

(k)            Amendments to Registration Statement; Prospectus Supplements.
Except as provided in this Agreement and other than periodic and current reports
required to be filed pursuant to the Exchange Act, the Company shall not file
with the SEC any amendment to the Registration Statement or any supplement to
the Base Prospectus that refers to the Investor, the Transaction Documents or
the transactions contemplated thereby (including, without limitation, any
Prospectus Supplement filed in connection with the transactions contemplated by
the Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least two (2) Business Days prior to filing with the SEC,
as the case may be, (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, or (c) the
Investor shall reasonably object, unless the Company reasonably has determined
that it is necessary to amend the Registration Statement or make any supplement
to the Prospectus to comply with the Securities Act or any other applicable law
or regulation, in which case the Company shall promptly (but in no event later
than 24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall expeditiously furnish to the
Investor a copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus is required to be delivered in
connection with any acquisition or sale of Securities by the Investor, the
Company shall not file any Prospectus Supplement with respect to the Securities
without furnishing to the Investor as many copies of such Prospectus Supplement,
together with the Prospectus, as the Investor may reasonably request.

 

(l)            Prospectus Delivery. The Company consents to the use of the
Prospectus (and of each Prospectus Supplement thereto) in accordance with the
provisions of the Securities Act and with the securities or “blue sky” laws of
the jurisdictions in which the Securities may be sold by the Investor, in
connection with the offering and sale of the Securities and for such period of
time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Securities. The Company will make
available to the Investor upon request, and thereafter from time to time will
furnish to the Investor, as many copies of the Prospectus (and each Prospectus
Supplement thereto) as the Investor may reasonably request for the purposes
contemplated by the Securities Act within the time during which the Prospectus
is required by the Securities Act to be delivered in connection with sales of
the Securities. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel, or in the reasonable
judgment of the Investor and its counsel, is required to be set forth in the
Registration Statement, the Prospectus or any Prospectus Supplement or should be
set forth therein in order to make the statements made therein (in the case of
the Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, it is otherwise necessary to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 5(k) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to the Investor, at the
Company’s expense, such amendment to the Registration Statement or such
Prospectus Supplement, as applicable, as may be necessary to reflect any such
change or to effect such compliance. The Company shall have no obligation to
separately advise the Investor of, or deliver copies to the Investor of, the SEC
Documents, all of which the Investor shall be deemed to have notice and
knowledge of.

 



23

 

 

(m)          Integration; Aggregation. From and after the date of this
Agreement, neither the Company, nor or any of its affiliates will, and the
Company shall use its reasonable best efforts to ensure that no Person acting on
their behalf will, directly or indirectly, make any offers or sales of any
security or solicit any offers to buy any security, under circumstances that
would (i) require registration of the offer and sale of any of the Securities by
the Company to the Investor under the Securities Act, or (ii) cause this
offering of the Securities by the Company to the Investor to be integrated with
other offerings by the Company in a manner that would require stockholder
approval pursuant to the rules of the Principal Market on which any of the
securities of the Company are listed or designated, unless in the case of this
clause (ii), stockholder approval is obtained before the closing of such
subsequent transaction in accordance with the rules of such Principal Market.

 

(n)           Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Prospectus.

 

(o)           Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

 

(p)           Required Filings Relating to Purchases. To the extent required
under the Securities Act or under interpretations by the SEC thereof, as
promptly as practicable after the close of each of the Company’s fiscal quarters
(or on such other dates as required under the Securities Act or under
interpretations by the SEC thereof), the Company shall prepare a Prospectus
Supplement, which will set forth the number of Purchase Shares sold to the
Investor during such quarterly period (or other relevant period), the purchase
price for such Purchase Shares and the net proceeds received by the Company from
such sales, and shall file such Prospectus Supplement with the SEC pursuant to
Rule 424(b) under the Securities Act (and within the time periods required by
Rule 424(b) and Rule 430B under the Securities Act). If any such quarterly
Prospectus Supplement is not required to be filed under the Securities Act or
under interpretations by the SEC thereof, the Company shall disclose the
information referenced in the immediately preceding sentence in its annual
report on Form 10-K or its quarterly report on Form 10-Q (as applicable) in
respect of the quarterly period that ended immediately before the filing of such
report in which sales of Purchase Shares were made to the Investor under this
Agreement, and file such report with the SEC within the applicable time period
required by the Exchange Act. The Company shall not file any Prospectus
Supplement pursuant to this Section 5(p), and shall not file any report
containing disclosure relating to such sales of Purchase Shares, unless a copy
of such Prospectus Supplement or disclosure has been submitted to the Investor a
reasonable period of time before the filing and the Investor has not reasonably
objected thereto (it being acknowledged and agreed that the Company shall not
submit any portion of any Form 10-K or Form 10-Q other than the specific
disclosure relating to any sales of Purchase Shares). The Company shall also
furnish copies of all such Prospectus Supplements to each exchange or market in
the United States on which sales of the Purchase Shares may be made as may be
required by the rules or regulations of such exchange or market, if applicable.

 



24

 

 

(q)           No Variable Rate Transactions. From and after the date of this
Agreement until the later of (i) the 36-month anniversary of the date of this
Agreement and (ii) the 36-month anniversary of the Commencement Date (if the
Commencement has occurred), in any case irrespective of any earlier termination
of this Agreement, the Company shall be prohibited from effecting or entering
into an agreement to effect any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents (or a combination of
units thereof) involving a Variable Rate Transaction, other than in connection
with an Exempt Issuance. The Investor shall be entitled to seek injunctive
relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages, without the
necessity of showing economic loss and without any bond or other security being
required. “Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. “Variable Rate Transaction” means a transaction in which
the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock or Common Stock Equivalents either
(A) at a conversion price, exercise price, exchange rate or other price that is
based upon and/or varies with the trading prices of or quotations for the Common
Stock at any time after the initial issuance of such debt or equity securities
(including, without limitation, pursuant to any “cashless exercise” provisions,
but not including any standard anti-dilution protection for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction),
provision, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock (including, without limitation, any “full ratchet” or “weighted
average” anti-dilution provisions), (ii) issues or sells any debt or equity
securities, including without limitation, Common Stock or Common Stock
Equivalents, either (A) at a price that is subject to being reset at some future
date after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (other than
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction), or (B) that is subject to or contains any put, call, redemption,
buy-back, price-reset or other similar provision or mechanism (including,
without limitation, a “Black-Scholes” put or call right) that provides for the
issuance of additional debt securities of the Company or the payment of cash by
the Company, or (iii) enters into any agreement, including, but not limited to,
an “equity line” that is not an Exempt Issuance or other continuous offering or
similar offering of Common Stock or Common Stock Equivalents, whereby the
Company may sell Common Stock or Common Stock Equivalents at a future determined
price. “Exempt Issuance” means the issuance of (a) Common Stock or Common Stock
Equivalents to employees, officers, directors or vendors of the Company pursuant
to any stock or option plan duly adopted for such purpose, by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder, and/or other securities exercisable or
exchangeable for or convertible into Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities, (c) securities issued pursuant to acquisitions, divestitures,
licenses, partnerships, collaborations or strategic transactions approved by the
Board of Directors or a majority of the members of a committee of directors
established for such purpose, which acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions can have a Variable Rate
Transaction component, provided that any such issuance shall only be to a Person
(or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an asset in a business synergistic with
the business of the Company and shall provide to the Company additional benefits
in addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities,
(d) Common Stock Equivalents that are convertible into, exchangeable or
exercisable for, or include the right to receive shares of Common Stock at a
conversion price, exercise price, exchange rate or other price (which may be
below the then current market price of the Common Stock) that is fixed at the
time of initial issuance of such Common Stock Equivalents (subject only to
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction), which fixed conversion price, exercise price, exchange rate or
other price shall not at any time after the initial issuance of such Common
Stock Equivalent be based upon or varying with the trading prices of or
quotations for the Common Stock or subject to being reset at some future date,
or (e) shares of Common Stock issued and sold pursuant to any “at-the-market
offering” of Common Stock through a registered broker-dealer pursuant to an
agreement executed from and after the date of this Agreement.

 



25

 

 

6.TRANSFER AGENT INSTRUCTIONS.

 

(a)           On the date of this Agreement, the Company shall issue to the
Transfer Agent (and any subsequent transfer agent) irrevocable instructions, in
the form substantially similar to those used by the Investor in substantially
similar transactions, to issue the Purchase Shares and the Commitment Shares in
accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). All Securities to be issued to or for the benefit of the
Investor pursuant to this Agreement shall be issued as DWAC Shares. The Company
warrants to the Investor that, while the Agreement is effective, no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 6 will be given by the Company to the Transfer Agent with respect to the
Securities, and the Securities shall otherwise be freely transferable on the
books and records of the Company.

 

7.CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

 

(a)           The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;

 

(b)           No stop order with respect to the Registration Statement shall be
pending or threatened by the SEC;

 

(c)           All Securities to be issued by the Company to the Investor under
the Transaction Documents shall have been approved for listing on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance; and

 

(d)           The representations and warranties of the Investor shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date hereof and as of
the Commencement Date as though made at that time.

 

8.CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a)           The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

 

(b)           The Common Stock shall be listed on the Principal Market, and all
Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 



26

 

 

(c)           The Investor shall have received the opinions and the negative
assurances letter of the Company’s legal counsel dated as of the Commencement
Date substantially in the form agreed to prior to the date of this Agreement by
the Company’s legal counsel and the Investor’s legal counsel;

 

(d)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 4 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date) and the Company shall have performed, satisfied and complied
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date. The Investor shall have received a certificate,
executed by the CEO, President or CFO of the Company, dated as of the
Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;

 

(e)           The Board of Directors of the Company shall have adopted
resolutions substantially in the form attached hereto as Exhibit B which shall
be in full force and effect without any amendment or supplement thereto as of
the Commencement Date;

 

(f)            As of the Commencement Date, the Company shall have reserved out
of its authorized and unissued Common Stock solely for the purpose of effecting
purchases of Purchase Shares hereunder, 20,288,840 shares of Common Stock;

 

(g)           The Irrevocable Transfer Agent Instructions shall have been
delivered to and acknowledged in writing by the Company and the Company’s
Transfer Agent (or any successor transfer agent), and the Commitment Shares
required to be issued on the date of this Agreement in accordance with
Section 5(e) hereof shall have been issued directly to the Investor
electronically as DWAC Shares;

 

(h)           The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

 

(i)            The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Delaware within ten (10) Business Days of the Commencement Date;

 

(j)            The Company shall have delivered to the Investor a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

 

(k)            The Registration Statement shall continue to be effective and no
stop order with respect to the Registration Statement shall be pending or
threatened by the SEC. The Company shall have a maximum dollar amount of Common
Stock registered under the Registration Statement which is sufficient to issue
to the Investor not less than (i) the full Available Amount worth of Purchase
Shares plus (ii) all of the Commitment Shares. The Current Report and the
Initial Prospectus Supplement each shall have been filed with the SEC, as
required pursuant to Section 5(a), and copies of the Prospectus shall have been
delivered to the Investor in accordance with Section 5(l) hereof. The Prospectus
shall be current and available for issuances and sales of all of the Securities
by the Company to the Investor and for the resale of all of the Securities by
the Investor. Any other Prospectus Supplements required to have been filed by
the Company with the SEC under the Securities Act at or prior to the
Commencement Date shall have been filed with the SEC within the applicable time
periods prescribed for such filings under the Securities Act. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the SEC at or prior to the
Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

 



27

 

 

(l)            No Event of Default (as defined below) has occurred, and no event
which, after notice and/or lapse of time, would reasonably be expected to become
an Event of Default has occurred;

 

(m)          All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(n)           No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(o)           No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 



28

 

 

9.INDEMNIFICATION.

 

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, members, managers, employees and
direct or indirect investors and any of the foregoing Person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of or relating to:
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, state securities or “Blue Sky” laws, or the rules and
regulations of the Principal Market in connection with the transactions
contemplated by the Transaction Documents by the Company or any of its
Subsidiaries, affiliates, officers, directors or employees, (e) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (f) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d),
(e) and (f) of this Section 9 shall not apply to any Indemnified Liabilities to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and agreed that the written information
set forth on Exhibit D attached hereto is the only written information furnished
to the Company by or on behalf of the Investor expressly for use in the Initial
Prospectus Supplement), if the Prospectus was timely made available by the
Company to the Investor pursuant to Section 5(l), (III) the indemnity contained
in clauses (d), (e) and (f) of this Section 9 shall not inure to the benefit of
the Investor to the extent such Indemnified Liabilities are based on a failure
of the Investor to deliver or to cause to be delivered the Prospectus made
available by the Company, if such Prospectus was timely made available by the
Company pursuant to Section 5(l), and if delivery of the Prospectus would have
cured the defect giving rise to such Indemnified Liabilities, and (IV) the
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed.. The indemnity in this Section 9 shall not apply to amounts paid in
settlement of any claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld,
conditioned or delayed. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Payment under this
indemnification shall be made within thirty (30) days from the date the
Indemnitee makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by the
Indemnitee shall be conclusive evidence, absent manifest error, of the amount
due from the Company to the Indemnitee, provided that the Indemnitee shall
undertake to repay any amounts paid to it hereunder if it is ultimately
determined, by a final and non-appealable order of a court of competent
jurisdiction, that the Indemnitee is not entitled to be indemnified against such
Indemnified Liabilities by the Company pursuant to this Agreement. If any action
shall be brought against any Indemnitee in respect of which indemnity may be
sought pursuant to this Agreement, such Indemnitee shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the
Indemnitee. Any Indemnitee shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnitee, except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the Company and the position of such
Indemnitee, in which case the Company shall be responsible for the reasonable
fees and expenses of no more than one such separate counsel.

 



29

 

 

10.EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)           the effectiveness of the Registration Statement registering the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order or similar order), the Registration Statement or any Prospectus is
unavailable for the sale by the Company to the Investor (or the resale by the
Investor) of any or all of the Securities to be issued to the Investor under the
Transaction Documents (including, without limitation, as a result of any failure
of the Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and any such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period ,
but excluding a lapse or unavailability where (i) the Company terminates the
Registration Statement after the Investor has confirmed in writing that all of
the Securities covered thereby have been resold or (ii) the Company supersedes
the Registration Statement with a New Registration Statement (as defined in the
Registration Rights Agreement), including (without limitation) when the
Registration Statement is effectively replaced with a New Registration Statement
covering Securities (provided in the case of this clause (ii) that all of the
Securities covered by the superseded (or terminated) registration statement that
have not theretofore been sold to the Investor are included in the superseding
(or new) registration statement);

 

(b)            the suspension of the Common Stock from trading on the Principal
Market for a period of one (1) Business Day, provided that the Company may not
direct the Investor to purchase any shares of Common Stock during any such
suspension;

 

(c)            the delisting of the Common Stock from the NYSE American
provided, however, that the Common Stock is not immediately thereafter trading
on The NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global Select
Market, the New York Stock Exchange, the NYSE Arca, the OTC Bulletin Board, or
the OTCQB or the OTCQX operated by the OTC Markets Group, Inc. (or any
nationally recognized successor to any of the foregoing);

 

(d)            the failure for any reason by the Transfer Agent to issue
Purchase Shares to the Investor within three (3) Business Days after the
applicable Purchase Date or Accelerated Purchase Date (as applicable) on which
the Investor is entitled to receive such Purchase Shares;

 

(e)            the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least five (5) Business Days;

 

(f)            if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;

 

(g)            if the Company, pursuant to or within the meaning of any
Bankruptcy Law, (i) commences a voluntary case, (ii) consents to the entry of an
order for relief against it in an involuntary case, (iii) consents to the
appointment of a Custodian of it or for all or substantially all of its
property, or (iv) makes a general assignment for the benefit of its creditors or
is generally unable to pay its debts as the same become due;

 

(h)            a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company;

 



30

 

 

(i)            if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares; or

 

(j)            if at any time after the Commencement Date, the Exchange Cap is
reached (to the extent the Exchange Cap is applicable pursuant to
Section 2(e) hereof).

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event that, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, or so long as the
Closing Sale Price is below the Floor Price, the Company shall not deliver to
the Investor any Regular Purchase Notice, Accelerated Purchase Notice or
Additional Accelerated Purchase Notice, and the Investor shall not purchase any
shares of Common Stock under this Agreement.

 

11.TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)           If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall
automatically terminate without any liability or payment to the Company (except
as set forth below) without further action or notice by any Person.

 

(b)           In the event that the Commencement shall not have occurred on or
before March 31, 2020, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(d) or Section 8(d), as applicable, could not then be satisfied.

 

(c)           At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Investor electing to
terminate this Agreement without any liability whatsoever of any party to any
other party under this Agreement (except as set forth below). The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.

 

(d)           This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

(e)           If, for any reason or for no reason, the full Available Amount has
not been purchased in accordance with Section 2 of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 



31

 

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company’s or the Investor’s
rights or obligations under (A) this Agreement with respect to pending Regular
Purchases, Accelerated Purchases, and Additional Accelerated Purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases under this Agreement and (B) the Registration Rights
Agreement, which shall survive any such termination in accordance with its
terms, or (ii) be deemed to release the Company or the Investor from any
liability for intentional misrepresentation or willful breach of any of the
Transaction Documents.

 

12.MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.

 

(c)           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 



32

 

 

(e)           Entire Agreement. The Transaction Documents supersede all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
thereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.

 

(f)            Notices. Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

  iBio, Inc.     600 Madison Avenue, Suite 1601     New York, NY 10022  

 

  Telephone: (302) 355-0650   Facsimile: (302) 356-1173   E-mail:
tisett@ibioinc.com   Attention: Thomas F. Isett, Chief Executive Officer and
Executive Co-Chairman

 

With a copy to (which shall not constitute notice or service of process):

 

  Andrew Abramowitz, PLLC     565 Fifth Avenue, 9th Floor     New York, NY 10017
 

 

  Telephone:  (212) 972-8882   E-mail: aa@aalegalnyc.com   Attention: Andrew
Abramowitz, Esq.

 

If to the Investor:

 

  Lincoln Park Capital Fund, LLC     440 North Wells, Suite 410     Chicago, IL
60654  

 

  Telephone: (312) 822-9300   Facsimile: (312) 822-9301   E-mail:
jscheinfeld@lpcfunds.com/jcope@lpcfunds.com   Attention: Josh
Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

 



33

 

 

  K&L Gates, LLP     200 S. Biscayne Blvd., Ste. 3900     Miami, Florida 33131  

 

  Telephone: (305) 539-3306   Facsimile: (305) 358-7095   E-mail:
clayton.parker@klgates.com   Attention: Clayton E. Parker, Esq.

 

If to the Transfer Agent:

 

  Continental Stock Transfer & Trust Company     1 State Street, 30th Floor    
New York, New York 10004-1561  

 

  Telephone: (212) 845-3211   Facsimile: (212) 845-7608   Email:
ksantero@continentalstock.com   Attention: Kathy Santero

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile, email or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor, including by merger
or consolidation. The Investor may not assign its rights or obligations under
this Agreement.

 

(h)           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and, except as set forth in Section 9, is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

(i)            Publicity. The Company shall afford the Investor and its counsel
with the opportunity to review and comment upon, shall consult with the Investor
and its counsel on the form and substance of, and shall give due consideration
to all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

 

(j)            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to consummate and make
effective, as soon as reasonably possible, the Commencement, and to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 



34

 

 

(k)           No Financial Advisor, Placement Agent, Broker or Finder. The
Company represents and warrants to the Investor that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby. The Investor represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby. The Company
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder relating to or arising out
of the transactions contemplated hereby. The Company shall pay, and hold the
Investor harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys’ fees and out of pocket expenses) arising in
connection with any such claim.

 

(l)            No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)          Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor’s right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(n)           Enforcement Costs. If: (i) this Agreement is placed by the
Investor in the hands of an attorney for enforcement or is enforced by the
Investor through any legal proceeding; (ii) an attorney is retained to represent
the Investor in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors' rights and involving a claim under this
Agreement; or (iii) an attorney is retained to represent the Investor in any
other proceedings whatsoever in connection with this Agreement, then the Company
shall pay to the Investor, as incurred by the Investor, all reasonable costs and
expenses including attorneys' fees incurred in connection therewith, in addition
to all other amounts due hereunder.

 

(o)           Amendment and Waiver; Failure or Indulgence Not Waiver. No
provision of this Agreement may be amended or waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

** Signature Page Follows **

 



35

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

  THE COMPANY:       IBIO, INC.       By: /s/ Thomas F. Isett   Name: Thomas F.
Isett   Title: Co-Chairman and CEO       INVESTOR:       LINCOLN PARK CAPITAL
FUND, LLC   BY:    LINCOLN PARK CAPITAL, LLC   BY:    Rockland Capital
Corporation       By: /s/ Joshua Scheinfeld   Name: Joshua Scheinfeld   Title:
President    



36

 

 

EXHIBITS

 

Exhibit A Form of Officer’s Certificate  Exhibit B Form of Resolutions of the
Board of Directors of the Company  Exhibit C Form of Secretary’s Certificate
Exhibit D Information About the Investor Furnished to the Company

 



37

 

 

DISCLOSURE SCHEDULES

 

Schedule 4(x) – Agent Fees

 

None

 



38

 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of March 19, 2020,
(“Purchase Agreement”), by and between IBIO, INC., a Delaware corporation (the
“Company”), and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Purchase Agreement.

 

The undersigned, Thomas F. Isett, Chief Executive Officer and Executive
Co-Chairman of the Company, hereby certifies, on behalf of the Company and not
in his individual capacity, as follows:

 

1.            I am the Chief Executive Officer of the Company and make the
statements contained in this Certificate;

 

2.            The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 4 of the Purchase Agreement, in which case, such representations and
warranties are true and correct without further qualification) as of the date
when made and as of the Commencement Date as though made at that time (except
for representations and warranties that speak as of a specific date, in which
case such representations and warranties are true and correct as of such date);

 

3.            The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.            The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries currently have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings. The Company is currently financially solvent and is
generally able to pay its debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name as of the date first written
above.

 

      Name:    Title:

 

The undersigned as Secretary of IBIO, INC., a Delaware corporation, hereby
certifies that Thomas F. Isett is the duly elected, appointed, qualified and
acting Chief Executive Officer and Executive Co-Chairman of IBIO, INC., and that
the signature appearing above is his genuine signature.

 

      Name:   Title: Secretary

 



39

 

 

EXHIBIT B

 

FORM OF COMPANY RESOLUTIONS 

FOR SIGNING PURCHASE AGREEMENT

 

UNANIMOUS WRITTEN CONSENT OF

IBIO, INC.

 

The undersigned, constituting all of the members of the Board of Directors (the
“Board”) of IBio, Inc., a Delaware corporation (the “Company”), pursuant to
Section 141(f) of the Delaware General Corporation Law (the “DGCL”), hereby
adopt the following resolutions by unanimous written consent and direct that
this consent be filed with the minutes of the proceedings of the Board:

 

WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between
IBIO, INC., a Delaware corporation (the “Corporation”), and Lincoln Park Capital
Fund, LLC (“Lincoln Park”), providing for the purchase by Lincoln Park of up to
Fifty Million Dollars ($50,000,000) of the Corporation’s common stock, $0.001
par value per share (the “Common Stock”) and a draft of the Registration Rights
Agreement (the “Registration Rights Agreement”) by and between the Company and
Lincoln Park providing for the registration of the shares of the Company’s
Common Stock issuable in respect of the Purchase Agreement on behalf of the
Company; and

 

WHEREAS, after careful consideration of the terms and conditions of the Purchase
Agreement, the documents incident thereto and other factors deemed relevant by
the Board of Directors, the Board of Directors has determined that it is
advisable and in the best interests of the Corporation to engage in the
transactions contemplated by the Purchase Agreement, including, but not limited
to, the issuance of up to 815,827 shares of Common Stock (the “Commitment
Shares”) to Lincoln Park as a commitment fee, and the sale of shares of Common
Stock to Lincoln Park up to the available amount under the Purchase Agreement
(the “Purchase Shares”) and to register such shares as contemplated by the
Registration Rights Agreement.

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and ________________________________________ (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby,
with such amendments, changes, additions and deletions as the Authorized
Officers may deem to be appropriate and approve on behalf of, the Corporation,
such approval to be conclusively evidenced by the signature of an Authorized
Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Lincoln Park are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the forms of Irrevocable
Transfer Agent Instructions (the “Instructions”) are hereby approved and the
Authorized Officers are authorized to execute and deliver the Instructions on
behalf of the Company in accordance with the Purchase Agreement, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
appropriate and approve, on behalf of the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 



40

 

 

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Authorized Officers be and each of them hereby is
authorized to execute and deliver the Purchase Agreement in substantially the
form presented to the Board of Directors and providing for the issuance and sale
of up to Fifty Million Dollars ($50,000,000) of the Common Stock to Lincoln
Park; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park 815,827 shares of Common Stock as Commitment Shares upon execution and
delivery of the Purchase Agreement by the Company and Lincoln Park, and that
upon issuance of the Commitment Shares pursuant to the Purchase Agreement the
Commitment Shares shall be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares and receipt of the
consideration therefor pursuant to the Purchase Agreement, the Purchase Shares
will be duly authorized, validly issued, fully paid and nonassessable with no
personal liability attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation shall initially reserve 20,288,840 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the transactions contemplated by the Purchase Agreement and the
agreements referred to therein and to perform its obligations under such
agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

 



41

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of March 19, 2020,
(“Purchase Agreement”), by and between IBIO, INC., a Delaware corporation (the
“Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”), pursuant to
which the Company may sell to the Investor up to Fifty Million Dollars
($50,000,000) of the Company's Common Stock, $0.001 par value (the “Common
Stock”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ___________, Secretary of the Company, hereby certifies, on
behalf of the Company and not in his individual capacity, as follows:

 

1.            I am the Secretary of the Company.

 

2.            Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s Bylaws (“Bylaws”) and Certificate of
Incorporation (“Charter”), in each case, as amended through the date hereof, and
no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Charter.

 

3.            Attached hereto as Exhibit C are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company on
March  [___], 2020, at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

 

4.            As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name as of the date first written
above.

 

           

 

The undersigned as Chief Executive Officer of IBIO, INC., a Delaware
corporation, hereby certifies that ______________ is the duly elected,
appointed, qualified and acting Secretary of IBIO, INC., and that the signature
appearing above is his genuine signature.

 

      Name: Thomas F. Isett    Title: Chief Executive Officer and Executive
Co-Chairman

 



42

 

 

EXHIBIT D

 

Information About The Investor Furnished To The Company By The Investor
Expressly For Use
In Connection With The Initial Prospectus Supplement

 

Information With Respect to Lincoln Park Capital

 

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 0 shares of our common stock. Josh Scheinfeld and Jonathan
Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of Lincoln
Park Capital Fund, LLC, are deemed to be beneficial owners of all of the shares
of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.

 



43

 